EXECUTION ORIGINAL
 
 
Exhibit 10.10


SECOND AMENDMENT TO REVOLVING CREDIT
AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is entered into September 25, 2009 by and between BCI
COMMUNICATIONS, INC., a corporation organized under the laws of the State of
Delaware (the “Borrower”), the financial institutions which are now or which
hereafter become a party hereto (collectively, the “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC,
in such capacity, the “Agent”).
 
RECITALS
 
Whereas, the Borrower and PNC entered into a certain Revolving Credit and
Security Agreement dated April 17, 2008 (as has been, is being and may be
further amended, replaced, restated, modified and/or extended, the “Loan
Agreement”); and
 
Whereas, Borrower and PNC have agreed to modify the terms of the Loan Agreement
as set forth in this Agreement.
 
Now, therefore, in consideration of PNC’s continued extension of credit and the
agreements contained herein, the parties agree as follows:
 
AGREEMENT
 
1)
ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent statement
of account sent to Borrower with respect to the Obligations is correct.

 
2)
MODIFICATIONS.  The Loan Agreement be and hereby is modified as follows:

 
(I)  The definition of “EBITDA” as set forth in Section 1.2 of the Loan
Agreement is hereby deleted and replaced with the following definition to read
as follows:
 
 
“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period; specifically excluding however
legal and advisory fees associated with any merger or acquisition activity in
connection with the Borrower, said fees not to exceed the sum of $1,000,000 in
the aggregate.
 
3)
WAIVER OF FINANCIAL COVENANT DEFAULT.  The Agent hereby waives compliance by the
Borrower with respect to the Minimum EBITDA covenant contained in Section 6.5(c)
of the Loan Agreement for the periods ending March 31, 2009 and June 30,
2009.  Except as specifically waived herein, all other terms and conditions as
set forth in the Loan Agreement shall remain in full force and effect.

 
 
1

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 

4)
PRECONDITIONS.  As preconditions to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to
provide the Agent with the following: (1) This Agreement and the Guarantor’s
Ratification, properly executed, (2) a waiver fee in the amount of $10,000, and
(3) Lender’s counsel’s fees.

 
4)
MISCELLANEOUS.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New Jersey, without reference to that
state’s conflicts of law principles.  This Agreement, the Loan Agreement and the
Other Documents constitute the sole agreement of the parties with respect to the
subject matter thereof and supersede all oral negotiations and prior writings
with respect to the subject matter thereof.  No amendment of this Agreement, and
no waiver of any one or more of the provisions hereof shall be effective unless
set forth in writing and signed by the parties hereto.  The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement, the Loan Agreement or the Other
Documents.  This Agreement, the Loan Agreement and the Other Documents are
intended to be consistent.  However, in the event of any inconsistencies among
this Agreement, the Loan Agreement and/or any of the Other Documents, the terms
of this Agreement, then the Loan Agreement, shall control.  This Agreement may
be executed in any number of counterparts and by the different parties on
separate counterparts.  Each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same agreement.

 
5)
DEFINITIONS.  The terms used herein and not otherwise defined or modified herein
shall have the meanings ascribed to them in the Loan Agreement.  The terms used
herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New Jersey.

 


 
[SIGNATURES CONTAINED ON FOLLOWING PAGE]
 


 
2

--------------------------------------------------------------------------------

 
 
EXECUTION ORIGINAL
 

IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.

 
ATTEST:
 
BCI COMMUNICATIONS, INC.
                             
/s/ Nicholas Day
 
By:
 /s/ Richard Berliner
 
Name: Nicholas Day
 
Name:  Richard Berliner
Title:   General Counsel and Secretary
 
Title: President and Chief Executive Officer
                             
ATTEST:
 
BERLINER COMMUNICATIONS, INC.
                             
/s/ Nicholas Day
 
By:
 /s/ Richard Berliner
 
Name: Nicholas Day
 
Name:  Richard Berliner
Title:   General Counsel and Secretary
 
Title: President and Chief Executive Officer
                                 
PNC BANK, NATIONAL ASSOCIATION
   
Lender and as Agent
                                 
By:
 /s/ John D. Trott
     
Name:  JOHN D. TROTT
   
Title:   Vice President

 
 
3

--------------------------------------------------------------------------------

 
 